Citation Nr: 0608986	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen claim of entitlement to service connection for L5-S1 
subligamentous disk protrusion with nerve root amputation on 
the right greater than left, spinal stenosis, multifactorial 
L4 to sacrum, status post herniated nucleus pulposus with 
laminectomy, foraminotomy and nerve root decompression at L5-
S1 (lumbosacral spine disorder). 

2.  Entitlement to service connection for bilateral leg 
disorder, secondary to claimed lumbosacral spine disorder.

3.  Entitlement to service connection for residuals of 
fracture of the left wrist.

4.  Entitlement to service connection for residuals of 
fracture of the second finger of the left hand (left index 
finger).

5.  Propriety of an initial compensable rating for chronic 
recurrent low back strain.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine (RO).   

In a September 2002 rating decision, the RO declined to 
reopen a claim for service connection for L5-S1 
subligamentous disk protrusion with nerve amputation on the 
right greater than left, which the veteran had claimed as a 
low back disorder.  The veteran perfected an appeal as to the 
claim.

The RO also denied claims for service connection for In a 
March 2003 rating decision, the RO denied claims for (1) 
service connection for a bilateral leg disorder, claimed as 
secondary to the claimed low back disorder (lumbosacral spine 
disorder); (2) residuals of fracture of the left wrist; and 
(3)  residuals of fracture of the second finger of the left 
wrist.  The veteran perfected an appeal as to that denial.

During the pendency of this appeal, in a January 2004 rating 
decision, the RO reopened the claim for service connection 
for the claimed low back disorder.  As reflected in the 
rating decision and a January 2004 statement of the case, the 
RO bifurcated its action with respect to the claimed low back 
disorder, (1) granting service connection for chronic 
recurrent low back strain; and (2) denying entitlement to 
service connection for L5-S1 subligamentous disk protrusion 
with nerve root amputation on the right greater than left, 
spinal stenosis, multifactorial L4 to sacrum, status post 
herniated nucleus pulposus with laminectomy, foraminotomy and 
nerve root decompression at L5-S1 (lumbosacral spine 
disorder).  The veteran perfected an appeal as to the rating 
assigned for the chronic recurrent low back strain.

Although the RO reopened the lower back claim and denied the 
lumbosacral spine disorder on the merits, the Board must now 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of the previously denied claim, as this was 
previously denied most recently in a final rating decision of 
April 2000.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits. Id.  The issue of whether new and material 
evidence has been submitted to reopen the lumbosacral spine 
disorder claim is adjudicated and reopened here below. 

The underlying issue with respect to adjudication on the 
merits of the claim for service connection for the 
lumbosacral spine disorder, as well as the inextricably 
intertwined issues of (1) entitlement to service connection 
for bilateral leg disorder; and (2) the propriety of an 
initial compensable rating for chronic recurrent low back 
strain, are addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.
 
2.  In a rating decision dated in April 2000, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back disorder, including lumbosacral spine disorder; 
and the veteran did not perfect an appeal as to that 
decision.

3.  Some of the evidence received since April 2000, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the lumbosacral spine disorder 
claim; and that evidence raises a reasonable possibility of 
substantiating the claim.

4.  The current medical evidence does not show the presence 
of any residuals of fracture of the left (minor) wrist.

5.  The current medical evidence does not show the presence 
of any residuals of fracture of the second finger of the left 
(minor) hand.


CONCLUSIONS OF LAW

1.  The April 2000 RO rating decision that denied service 
connection for a low back disorder, including lumbosacral 
spine disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been received, and the 
claim for service connection for a lumbosacral spine disorder 
is reopened.  38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  Residuals of a fracture of the left (minor) wrist were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  Residuals of fracture of the second finger of the left 
(minor) hand were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in May, July, October, and November 2002, 
and in the statement of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  The documents providing 
notice have informed the veteran of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  The veteran also has been afforded appropriate 
examination.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claims for service 
connection for residuals of fracture of the left (minor) 
wrist and of the second finger of the left (minor) hand, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

II.  Analysis of Claim

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions; military records, 
such as personnel and medical records; private and VA medical 
records, including reports of examinations; and published 
text material.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to the claim.
 
The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
A.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 

The veteran essentially seeks to reopen a claim of 
entitlement to service connection for L5-S1 subligamentous 
disk protrusion with nerve root amputation on the right 
greater than left, spinal stenosis, multifactorial L4 to 
sacrum, status post herniated nucleus pulposus with 
laminectomy, foraminotomy and nerve root decompression at L5-
S1 (lumbosacral spine disorder). 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
The veteran originally applied for benefits based on 
entitlement to service connection for a low back disorder in 
March 1998.  Following that, in a September 1998 rating 
decision, the RO denied service connection for L5-S1 
subligamentous disk protrusion with nerve amputation on the 
right greater than left.  That month the RO notified the 
veteran of that decision, and of his procedural and appellate 
rights.  The veteran did not appeal that decision, which 
therefore is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

In an October 1999 rating decision, the RO denied service 
connection for the claimed back disorder.  The veteran 
requested reconsideration of that decision in November 1999 
and additional medical evidence was submitted, after which in 
a January 2000 rating decision, the RO denied the claim.  
Following submission of additional medical evidence in April 
2000, in a rating decision that month the RO continued the 
denial of service connection for the claimed low back 
disorder.  Within a few days of each of these rating 
decisions, the RO notified the veteran of the decisions, and 
of his procedural and appellate rights.  The veteran did not 
appeal any of these three decisions, which therefore are 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

Thus the rating decisions discussed above are all final.  
However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In May 2002, the veteran submitted an application essentially 
to have his claim reopened.  The current appeal arises from a 
September 2002 rating decision.  In that decision, the RO 
declined to reopen the claim on the basis that new and 
material evidence had not been submitted to warrant reopening 
the claim.    

During the pendency of this appeal, in a January 2004 rating 
decision, the RO reopened the claim for service connection 
for the claimed lower back disorder, and denied on the 
merits, service connection for L5-S1 subligamentous disk 
protrusion with nerve root amputation on the right greater 
than left, spinal stenosis, multifactorial L4 to sacrum, 
status post herniated nucleus pulposus with laminectomy, 
foraminotomy and nerve root decompression at L5-S1 
(lumbosacral spine disorder).  

As discussed above, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Since the lumbosacral spine disorder claim 
had been previously denied, that claim is actually an 
application to reopen the claim for service connection.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this was, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the lumbosacral spine 
disorder claim in the April 2000 rating decision.  

The evidence received subsequent to that final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Much of the evidence received since the final decision in 
April 2000 is new in relation to the decision in that it was 
not previously of record at the time of that decision.  
Moreover, as discussed further below, the new records contain 
evidence which is material to the claim in that the records 
contain evidence which relates to an unestablished fact 
necessary to substantiate the claim.

At the time of the April 2000 rating decision, the RO 
essentially determined that existing medical records failed 
to show that the claimed lumbosacral spine disorder was 
related to service.  In this connection, at that time, the RO 
denied the veteran's claim in part on the basis that there 
was no medical evidence submitted and dated prior to a work-
related back injury in June 1990 to show the status of the 
back between the date of discharge and the date of the June 
1990 work-related injury.    

Thus, material evidence here would be evidence related to 
that unestablished fact necessary to substantiate that claim 
- later evidence showing a relationship between  the 
lumbosacral spine disorder and service, which may include 
medical evidence showing the status of the back after service 
and prior to the June 1990 work-related injury.  

VA clinical records received since the April 2000 rating 
decision includes private medical records dated from January 
1984 to October 1999; and VA medical records dated from April 
2000 to March 2004, including treatment records and reports 
of VA examinations.  

The private medical records submitted since April 2000 
include a January 1984 treatment record showing the veteran 
was seen at that time at the orthopedic clinic at Penobscot 
Valley Hospital.  At that time the veteran was seen for 
complaints of intermittent discomfort anteromedially 
involving the medial right knee and leg.  X-ray examination 
of the lumbosacral spine at that time was normal other than 
slight relative narrowing of the L4-5 interspace and 
asymmetry of the L5-S1 facets.  The report contains an 
assessment of medial right knee and leg pain-questionable 
(?) etiology, questionably associated with lumbar disc 
disease.  

This evidence relates to a fact previously unestablished at 
the time of the April 2000 rating decision-evidence of 
symptomatology possibly associated with lumbar disc disease, 
associated with treatment after service and prior to the June 
1990 work-related injury.  Thus the January 1984 treatment 
records contain evidence which relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2005).  These records in January 1984 provide evidence 
pertaining to whether there is a nexus between a current low 
back disability and service.  They are neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims.  Further, this evidence supports 
the veteran's claim and thereby raises a reasonable 
possibility of substantiating the claim. 

Accordingly, the Board finds that the evidence received 
subsequent to April 2000 rating decision is new and material 
and serves to reopen the claim for service connection for L5-
S1 subligamentous disk protrusion with nerve root amputation 
on the right greater than left, spinal stenosis, 
multifactorial L4 to sacrum, status post herniated nucleus 
pulposus with laminectomy, foraminotomy and nerve root 
decompression at L5-S1.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of entitlement to service connection for the claimed 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further assistance 
to the appellant is required to comply with the duty to 
assist.  This is detailed in the REMAND below.

B.  Entitlement to Service Connection-Residuals of Fractures 

The veteran is claiming entitlement to service connection for 
(1) residuals of fracture of the left wrist; and (2) 
residuals of fracture of the second finger of the left hand.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic diseases, including arthritis may be presumed 
to have incurred during service if they become manifested to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 

Service medical records show that in December 1976, the 
veteran was seen for injuries involving the left hand.  At 
that time, the veteran complained of swelling in the hand.  
X-rays revealed a hairline fracture of the proximal head of 
the 2nd metacarpal of the left hand.  That finger was 
splinted.  

A note in January 1977 noted that radiographic reports of 
left wrist series X-ray examination in December 1976 and 
January 1977 contained results of fracture is healing, and 
fracture healed, respectively.  

The veteran was seen in November 1978 for complaints of left 
wrist, noting a history that he broke his wrist in mid-
December 1976.  On examination, the pain was localized to the 
lateral aspect of the left wrist.  Range of motion was within 
normal limits with some pain.  There was some crepitation on 
flexion and extension.  X-ray examination at that time was 
negative.  At that time, the impression was sprain of the 
left wrist. 

At the time of the March 1979 examination at the time of the 
veteran's release from active duty, no abnormal evaluation 
was noted with respect to the upper extremities.

During an October 2002 VA examination of the hand and 
fingers, the veteran reported that since he injured his wrist 
in service, he had had stiffness and aching in his left 
wrist.  He reported that the pain is constant, and he had 
developed numbness and tingling in the hand.  The veteran 
also reported that he continues to have constant aching pain 
in his left index finger.  

The following is associated with the October 2002 VA 
examination.  The report of X-ray examination of the left 
wrist contains an impression of no acute pathology, and a 
diagnosis of normal.  The report of X-ray examination of the 
left index finger includes findings that there were no acute 
fractures or dislocation; that the interphalangeal joint 
spaces appeared unremarkable; that a couple of small 
calcifications are located along the volar surfaces of the 
distal phalanx of the first finger; that with respect to the 
index finger, no abnormal pathology is noted; and that the 
surrounding soft tissues appeared unremarkable.  That report 
contains an impression of unremarkable index finger, and 
diagnosis of minor abnormality.  

In an addendum to the October 2002 VA examination report, the 
examiner noted that no functional defects were found and the 
veteran has normal function of fingers to palm.  After 
examination and receipt of X-ray results, the examiner 
concluded with diagnoses of (1) residual pain left wrist with 
negative X-rays; and (2) residual pain left index finger with 
negative X-rays.

The report of a January 2004 VA examination of the hand and 
fingers shows that the veteran reported complaints of 
stiffness and aching in the left wrist, which is intermittent 
involving the dorsum or back of the left hand.  He also 
reported complaints of pain off and on involving the base of 
the little finger.  He reported that his left wrist and 
finger pain was experienced as being a single unit.  He 
complained of swelling and stiffness in his knuckles, 
especially of the index finger; but denied any weakness.  The 
report contains X-ray examination findings showing that the 
left wrist was within normal limits without any indication of 
old fracture or dislocation; and X-rays of both hands were 
comparable with no indication of old fracture of the left 
hand and only wear changes involving the left thumb.

After examination, the report contains an impression of (1) 
status post fracture of the left index finger-healed; and 
(2) status post sprain, left wrist-recovered.  The examiner 
concluded with a comment that there was no indication of any 
residuals secondary to service-connected fractures involving 
the left wrist and left index finger.  The examiner opined 
that the pain that is present suggests episodes of mild or 
minimal recurrent extensor tendon tendonitis that cannot be 
considered service-connected.

Despite service medical record evidence of a fracture of the 
left wrist and fracture of the second finger of the left 
hand, the Board finds that the preponderance of the evidence 
is against the claims that the veteran has any residuals of 
fractures of the left wrist or of the second finger of the 
left hand.   

In this connection, the Board notes in summary that during 
the two VA examinations, as discussed above, the examiners 
failed to diagnose any residuals of fractures of the left 
wrist or of the second finger of the left hand.  Although the 
October 2002 examiner made diagnoses of (1) residual pain 
left wrist with negative X-rays; and (2) residual pain left 
index finger with negative X-rays; the January 2004 VA 
examiner opined that the pain that is present at the present 
time suggests episodes of mild or minimal recurrent extensor 
tendon tendonitis that cannot be considered service-
connected.  

There is no evidence to the contrary.  In this connection the 
Board notes that there is evidence of bilateral severe carpal 
tunnel syndrome, as shown in a November 2003 VA nerve study.  
There is no indication to suggest that this is in any way 
associated with the claimed residuals of fractures of the 
left wrist and/or left index finger.  Further, there are no 
treatment records showing any current left wrist or left 
index finger symptomatology which has been linked as 
residuals of fractures of the left wrist or left index 
finger.  All of the foregoing medical evidence is highly 
probative evidence which shows that the veteran does not have 
residuals of fractures of the left wrist or of the second 
finger of the left hand.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has any residuals of fractures of the left wrist or 
left index finger.  As the preponderance of the evidence is 
against the claim that the veteran has such residuals, the 
veteran's claim for service connection for residuals of 
fractures of the left wrist or of left index finger fails on 
the basis that all elements required for such a showing have 
not been met.  Accordingly, service connection for residuals 
of fractures of the left wrist and for residuals of fractures 
of the left index finger, must be denied.
 
The Board has considered the veteran's statements-describing 
the symptoms of his disabilities and his treatment-which are 
considered competent evidence.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.

One of the necessary criteria to establish service connection 
for residuals of fractures of the left wrist and for 
residuals of fractures of the left index finger, is medical 
evidence, which shows that the veteran currently has such 
residuals.  In this regard, for the reasons discussed above, 
the recent pertinent and most cogent medical evidence of 
record are the reports of VA examination conducted in October 
2002 and January 2004.  These examination reports did not 
show the presence of residuals of fractures of the left wrist 
or residuals of fractures of the left index finger, and in 
the latter examination, the examiner specifically concluded 
that there was no indication of any residuals secondary to 
service-connected fractures involving the left wrist and left 
index finger.  Thus, there is no current medical evidence, 
which confirms the presence of such residuals.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has residuals of fractures 
of the left wrist or residuals of fractures of the left index 
finger.  In light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has residuals of fractures of the left wrist or 
residuals of fractures of the left index finger, issues of 
nexus-whether the claimed disabilities are related to 
service-are "downstream" issues which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran is not currently diagnosed with residuals of 
fractures of the left wrist or residuals of fractures of the 
left index finger.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (where the proof is insufficient to establish 
a present disability there can be no valid claim for service 
connection).  Therefore, based on the foregoing, service 
connection for such residuals is denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for L5-S1 
subligamentous disk protrusion with nerve root amputation on 
the right greater than left, spinal stenosis, multifactorial 
L4 to sacrum, status post herniated nucleus pulposus with 
laminectomy, foraminotomy and nerve root decompression at L5-
S1; the appeal is granted to that extent.

Service connection for residuals of fracture of the left 
wrist is denied.

Service connection for residuals of fracture of the second 
finger of the left hand is denied.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for L5-S1 subligamentous disk protrusion with 
nerve root amputation on the right greater than left, spinal 
stenosis, multifactorial L4 to sacrum, status post herniated 
nucleus pulposus with laminectomy, foraminotomy and nerve 
root decompression at L5-S1 (lumbosacral spine disorder), a 
remand of the underlying service connection claim is 
necessary to accord the RO an opportunity to adjudicate this 
issue on a de novo basis.   

The veteran is seeking entitlement to service connection for 
the above described lumbosacral spine disorder.  As discussed 
above, during the pendency of the current appeal, in a 
January 2004 rating decision, the RO granted service 
connection for lumbosacral strain; and at the same time, 
continued to deny service connection for the lumbosacral 
spine disorder described above.  

That denial was made on the basis that the diagnosed 
lumbosacral spine disorder was not related to service.  In 
this connection, the RO noted VA examination findings that 
the veteran's chronic recurrent low back strain was related 
to incidents of back pain and strain in service; but that the 
veteran's disc disease was not related to service because his 
complaints during service did not indicate lumbar disc 
disease or radiculopathy.  Also, the examiner noted that X-
rays four years after service showed minimal levo scoliosis 
and some lumbarization of S1 as well as minimal anterior 
edging of D12; but the examiner was not able to state that 
this process started in service. 

Review of the claims file reveals that the X-ray records just 
referred to are associated with private treatment records 
dated in January 1984.  These records contained in the claims 
file indicate that there was treatment prior to that 
treatment in January 1984; and that further treatment was 
planned.  The veteran was to begin a conservative lumbar 
spine program.  In an addendum in March 1984, the physician 
who treated the veteran in January indicated that the veteran 
was to be seen at that time for an additional opinion 
regarding his right knee, leg and back symptoms, but this was 
to be delayed until the following month.  Other than these 
very few private treatment records dated in January and March 
1984, the claims file does not contain any other treatment 
records during the 1980s or until 1990.  As there are 
indications of other outstanding records (not currently of 
record), the RO should obtain any outstanding records of 
treatment referable to the lumbar spine symptomatology during 
this period.

Given the requisite development noted above, the Board 
observes that an adjudication of the issues of (1) 
entitlement to service connection for bilateral leg 
disability secondary to the claimed lumbosacral spine 
disorder, and (2) the propriety of an initial compensable 
rating for chronic recurrent low back strain, should both be 
deferred until the completion of all recommended development 
pertaining to the claimed lumbosacral spine disorder service 
connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).  

After obtaining any outstanding records, the RO should 
arrange for the veteran to undergo a contemporaneous and 
thorough VA orthopedic examination that considers any 
additional material medical evidence obtained by the above 
action.  Such examination and medical opinion would assist in 
clarifying the nature and etiology of the appellant's claimed 
(nonservice-connected) lumbosacral spine disorder, including 
associated symptomatology, as distinguished from symptoms of 
the service-connected lumbosacral strain.  

Such examination would also be helpful for the purpose of 
obtaining an opinion with respect to whether there is a nexus 
between any L5-S1 subligamentous disk protrusion with nerve 
root amputation on the right greater than left, spinal 
stenosis, multifactorial L4 to sacrum, status post herniated 
nucleus pulposus with laminectomy, foraminotomy and nerve 
root decompression at L5-S1, and service.  Therefore, such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Lastly, where a claim is predicated on establishing basic 
entitlement to service connection, as here with respect to 
the claimed lumbosacral spine disorder and bilateral leg 
disorder, the ruling announced in Dingess/Hartman, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), would be for 
consideration.  As such, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Id., slip op. at 4.  In this regard, the notice 
provided to the appellant is inadequate as regards these 
elements.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant as to the type of evidence that is needed to 
establish a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006).

2.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his low back 
condition since service, and particularly 
prior to his June 1990 back injury.  The 
RO should appropriately proceed to request 
copies of any outstanding (not currently 
of record) medical records of treatment 
for the low back for that period from all 
sources identified, including any from 
Penobscot Valley Hospital and/or by Dr. 
Swett or Dr Lawsing (as indicated in 
private treatment records dated in January 
and March 1984).  

3.  The RO should also obtain any VA 
medical records of treatment outstanding 
for the period since March 2004.  All 
efforts to obtain these VA records should 
be fully documented, and the RO should 
request that the VA facility provide a 
negative response if records are not 
available.

4.  The RO should schedule the veteran for 
VA orthopedic and nerve examinations (for 
compensation and pension purposes), to 
determine: (a) the nature and etiology of 
the veteran's claimed non-service-
connected lumbosacral spine disorder, and 
(b) the nature and severity of his 
service-connected chronic recurrent low 
back strain; and to distinguish 
symptomatology between the two. 

The RO must make the claims file available 
to the examiners, who should review the 
claims folders in conjunction with the 
examinations.  The examiners should note 
such review in the examination report.

All studies deemed appropriate in the 
medical opinion of the examiners should be 
performed, and all findings should be set 
forth in detail.  The examiners should 
include in the respective examination 
reports the rationale for any opinion 
expressed.  If the examiner determines 
that it is not feasible to respond to any 
of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

a.  Non-Service-Connected Lumbosacral 
Spine Disorder

After reviewing the available medical 
records and examining the appellant, each 
examiner should render comments 
specifically addressing the following 
question: For any diagnosed lumbosacral 
spine disability, which is separate from 
the service-connected chronic recurrent 
low back strain, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder (a) 
is the result of injury or disease 
incurred or aggravated during active 
service, or (b) in the case of any 
diagnosed arthritis, was manifest to a 
compensable degree within year of service 
discharge.  The examiners should comment 
on the inservice and post-service medical 
records showing injury and/or treatment 
during and after service. 

b.  Service-Connected Chronic Recurrent 
Low Back Strain

The nerve and orthopedic examiners should 
distinguish symptomatology of any 
nonservice-connected lumbosacral spine 
disorder from the service-connected 
chronic recurrent low back strain.  In 
completing the following actions, the 
examiner should report only findings 
associated with the service service-
connected chronic recurrent low back 
strain.  Any symptomatology not associated 
with the service-connected chronic 
recurrent low back strain should be 
identified as such.

i.  Nerve Examination

The nerve examination should report all 
findings and note all symptoms compatible 
with sciatic neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other 
neurological findings appropriate to the 
site of the diseased disc or discs  
concerning the lumbosacral spine 
associated with the service-connected 
chronic recurrent low back strain.  

The neurological examiner should 
specifically comment as to the frequency 
of incapacitating episodes associated with 
the veteran's service-connected chronic 
recurrent low back strain, to include a 
specific statement as to the total 
duration of any incapacitating episodes 
during the past 12 months for the spine 
disability.  For purposes of evaluation, 
an incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the veteran's 
service-connected chronic recurrent low 
back strain has upon his daily activities.

ii.  Spine (Orthopedic) Examination

The spine examination should provide the 
range of motion of the spine in degrees, 
as limited solely by the service-connected 
chronic recurrent low back strain.  
Symptoms associated with the service-
connected chronic recurrent low back 
strain, such as pain, stiffness, or aching 
in the area of the spine affected by 
injury should be noted, as should muscle 
spasm, guarding, or abnormal gait.  The 
examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
(solely due to the service-connected 
chronic recurrent low back strain), and 
any additional disability due to these 
factors.  The examiner should discuss, 
separately, the effects of the veteran's 
service-connected chronic recurrent low 
back strain on his daily activities.
 
5.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claims on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


